— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered June 10, 1986, convicting him of murder in the second degree and manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his guilt was not established beyond a reasonable doubt is without merit. Although only one eyewitness testified at trial, her opportunity and ability to observe and remember was thoroughly tested before the jury (cf., People v Arroyo, 54 NY2d 567, 577-578, cert denied 456 US 979; People v Fisher, 143 AD2d 1037). The jury determined that the witness accurately identified the defendant as the robber who fired a shot into the victim and then demanded money from him. Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
In light of defendant’s record and the circumstances of the instant crime, we discern no basis for disturbing the sentence imposed (see, People v Suitte, 90 AD2d 80). Brown, J. P., Eiber, Harwood and Rosenblatt, JJ., concur.